United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3831
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the Southern
      v.                                * District of Iowa.
                                        *
Deshaun Randell Lewis,                  *       [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: July 31, 2012
                                Filed: August 3, 2012
                                 ___________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

       In 2008, Deshaun Lewis was sentenced to 204 months in prison after he pleaded
guilty to a drug-conspiracy offense. See 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846, 851.
The district court1 reduced the then-applicable twenty-year mandatory minimum
sentence based upon the government’s 18 U.S.C. § 3553(e) motion. Lewis now
appeals the court’s denial of his 18 U.S.C. § 3582(c)(2) sentence-reduction motion.
After careful de novo review, we affirm. See United States v. Baylor, 556 F.3d 672,
673 (8th Cir. 2009).

      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
       Like the district court, we construe Lewis’s motion as seeking relief under
Amendment 750 to the Guidelines, which lowered the base offense level for certain
cocaine base offenses. However, Lewis’s Guidelines range reflected the statutory
minimum sentence, which was not lowered by Amendment 750. Therefore, he was
not eligible for relief under section 3582(c)(2), even though he was sentenced below
the statutory minimum based upon the government’s substantial assistance motion.
See U.S.S.G. § 1B1.10, comment. (n.1(A)(ii)); Baylor, 556 F.3d at 673; United States
v. Jones, 523 F.3d 881, 882 (8th Cir. 2008). Lewis further argues he is entitled to be
resentenced under the Fair Sentencing Act of 2010. But that statute does not apply to
persons sentenced before its enactment and in any event may not be properly raised
in a § 3582(c)(2) motion.

      Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw.
                      ______________________________




                                         -2-